1

2

3

4                               UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                                ***
7    KENYON JAMES STARK,                              Case No. 2:17-cv-00727-RFB-VCF
8                      Petitioner,                                    ORDER
            v.
9
     WARDEN BAKER, et al.,
10
                      Respondents.
11

12          On February 15, 2019, the Court granted respondents’ motion to dismiss the

13   petition as entirely unexhausted. (ECF No. 15). The Court advised petitioner to either

14   move to dismiss the petition without prejudice or file a motion for other appropriate relief,

15   including a motion to stay and abey. (Id.) Petitioner has failed to timely respond to the

16   Court’s order.

17          Accordingly, IT IS ORDERED that the unexhausted petition is hereby DISMISSED

18   WITHOUT PREJUDICE.

19          IT IS FURTHER ORDERED that petitioner is denied a certificate of appealability,
20   as jurists of reason would not find the Court’s dismissal of the unexhausted petition to be

21   debatable or wrong.

22          The Clerk of Court shall enter final judgment accordingly and CLOSE this case.

23          IT IS SO ORDERED.

24
            DATED this 6th day of June, 2019.
25

26
                                                       RICHARD F. BOULWARE, II
27                                                     UNITED STATES DISTRICT JUDGE
28


                                                  1
